Exhibit 99.15 (Text of graph posted to Ashland Inc.'s website concerning Ashland Inc. operating segment trade working capital) % of Annualized Sales# Monthly Actual (%) January February March 14.9 April 14.7 May June July August September October November December NOTE: Data has been adjusted to exclude Ashland Distribution, preceding its sale in March 2011, and includes the historical Hercules businesses, preceding its purchase in November 2008. # Selected Working Capital Components - May 31, 2011 Unaudited Data ($ in millions) Operating Other segments (a) components (b) Total Accounts receivable (c) 83 Inventories (d) ) (Less) Trade and other payables ) ) ) Net ) (a)Represents amounts considered in internal performance metrics applicable to most employees. (b) Amount relates primarily to items classified within the unallocated and other category. (c) Accounts receivable is shown net of allowances for doubtful accounts. (d) Operating segment amount excludes LIFO reserve, which is presented under other components.
